Title: From Benjamin Franklin to Gabriel Johonnot, 15 September 1781 [i.e., on or after 16 September 1781]
From: Franklin, Benjamin
To: Johonnot, Gabriel


Passy, Sept. 15. [i.e., on or after September 16, 1781] 81
Dr Franklin presents his Compliments to Col. Johonnot, and sends the Letter he desires for Mr Williams. He has not the least Acquaintance with any French Merchant at Nantes that is likely to enter into Col. Johonnot’s Views; and if he were to advise, it would be not to sollicit at present any one for Goods upon Credit. The great Losses that have been sustained by many who have adventured Goods into our Country, have totally discouraged the Practice; and it will require time to re-establish the lost Confidence.— Dr Franklin having Occasion for some Money in Boston, will be obliged to Col. Johonnot if he can give him Bills on that Place for 100 Guineas; in which Case they may be lodg’d with Mr Williams, who shall have Col. J’s Notes to deliver up.— Or if he has Time, Col. J. may draw the Bills here directly. Mr Franklin will write the Letters for Geneva to-morrow.— Wishes him a good Journey.
 
Endorsed: Honble. Benja. Franklin. Esqr Letter dated Septr: 15th. 1781.
